Argued March 7, 1928.
This case is in the form of an amicable action on an agreed state of facts and involves the marketability of the title of the undivided one-half of a parcel of land located in the City of Scranton, Lackawanna County, Pennsylvania. The defendant contracted in writing to buy from the plaintiff the land referred to. The title of the latter was acquired by deed of Anna B. Davidson, executrix of the will of C.P. Davidson, dated December 12, 1925, and recorded in Lackawanna County. The question presented for consideration in the case stated is whether the said executrix had authority to convey the land discharged of the debts of the decedent. The latter left to survive him a widow and ten children. Conveyance by the executrix to the plaintiff was under the authority said to be granted in the will of the testator. The defendant refused to accept the conveyance tendered by the plaintiff on the ground that a large indebtedness existed against the estate, and that the executrix was without specific direction to sell land. *Page 357 
The same will was under consideration in a case arising out of a prior sale of a part of the decedent's land; Davidson's Executrix v. Bright, 267 Pa. 580. The opinion filed in that case contains an extended discussion of the power of an executor to convey free from the encumbrance of debts of a decedent and sustains the validity of the title granted by the executrix of C.P. Davidson's will. We regard it as a controlling authority in the case before us. The opinion of the court below was in accord with the decision referred to and the judgment appealed from is affirmed.